IN THE
                        TENTH COURT OF APPEALS



                               No. 10-13-00344-CV

                          IN RE HOLCIM (US), INC.


                              Original Proceeding



                        MEMORANDUM OPINION


      The petition for writ of mandamus is denied.



                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Chief Justice Gray dissenting)
Petition denied
Opinion delivered and filed December 12, 2013
[OT06]